                                                                                                Case 2:16-cv-00691-MMD-EJY Document 131 Filed 08/06/20 Page 1 of 3



                                                                                            1    DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                            2    E-Mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                            3    Nevada Bar No. 10593
                                                                                                 E-Mail: jackie@kgelegal.com
                                                                                            4    KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                            5    E-Mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                            6    7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139-5974
                                                                                            7    Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                            8    Attorney for SFR Investments Pool 1, LLC

                                                                                            9                              UNITED STATES DISTRICT COURT

                                                                                           10                                      DISTRICT OF NEVADA

                                                                                           11    BANK OF AMERICA, N.A., SUCCESSOR              Case No. 2:16-cv-00691-MMD-EJY
                                                                                                 BY MERGER TO BAC HOME LOANS
                                                                                           12    SERVICING, LP, FKA COUNTRYWIDE                STIPULATION AND ORDER
                   7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 HOME LOANS SERVICING, LP,                     TO EXTEND STAY
KIMGILBERT EBRON




                                                                                           13
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                                      Plaintiff,
                                                                                           14    vs.

                                                                                           15    SPANISH BAY HOMEOWNERS
                                                                                                 ASSOCIATION; NEVADA ASSOCIATION
                                                                                           16    SERVICES, INC.; and SFR INVESTMENTS
                                                                                                 POOL 1, LLC,
                                                                                           17
                                                                                                                        Defendants.
                                                                                           18    ______________________________________
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                           19    Nevada limited liability company,
                                                                                           20
                                                                                                                   Counter/Cross Claimant,
                                                                                           21
                                                                                                 vs.
                                                                                           22
                                                                                                 BANK OF AMERICA, N.A., SUCCESSOR
                                                                                           23    BY MERGER TO BAC HOME LOANS
                                                                                           24    SERVICING, LP, FKA COUNTRYWIDE
                                                                                                 HOME LOANS SERVICING, LP; and
                                                                                           25    JAMES CARLSON, an individual,

                                                                                           26                  Counter/Cross Defendants.

                                                                                           27

                                                                                           28

                                                                                                                                             -1-
                                                                                                Case 2:16-cv-00691-MMD-EJY Document 131 Filed 08/06/20 Page 2 of 3



                                                                                            1                         STIPULATION AND ORDER TO EXTEND STAY
                                                                                            2           Bank of America, N.A. (“Bank”) and SFR Investments Pool 1, LLC (“SFR”), by and
                                                                                            3    through their counsel of record, have reached a settlement in principle as to the claims between
                                                                                            4    the Bank and SFR and the settlement agreement has been executed by the Bank and SFR. A Notice
                                                                                            5    of Settlement (ECF No. 128) and Stipulation and Order to Stay Litigation (ECF No. 129) was
                                                                                            6    entered on February 11, 2020. On March 4, 2020 the Court granted the Bank summary judgment
                                                                                            7    on its quiet title/declaratory relief claim against Spanish Bay Homeowners Association
                                                                                            8    (“Association”) and Nevada Association Services, Inc. (“NAS”) (ECF No. 123). Summary
                                                                                            9    judgment was granted in favor of the HOA and NAS on the Bank’s remaining claims. (ECF No.
                                                                                           10    124). Only the claims between the Bank and SFR remain.
                                                                                           11           Based thereon, the Parties stipulated to extend the stay of litigation for an additional ninety
                                                                                           12    (90) days to August 10, 2020. This extension of stay was to allow SFR and the Bank to perform a
                   7625 DEAN MARTIN DRIVE, SUITE 110
KIMGILBERT EBRON




                                                                                           13    condition precedent to the settlement between SFR and the Bank. An order granting the extension
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                           14    of stay was entered on May 11, 2020.
                                                                                           15           SFR asserts that good cause exists to justify extension of the stay of litigation because the
                                                                                           16    ongoing COVID-19 crisis has impacted its ability to complete certain conditions precedent to
                                                                                           17    settlement, and the Bank does not oppose SFR’s position. Therefore, the parties hereby stipulate
                                                                                           18    and agree to extend the stay an additional ninety (90) days and set a status check on or around
                                                                                           19    November 10, 2020. This will allow additional time for the Bank and SFR parties to complete the
                                                                                           20    condition precedent to the settlement.
                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26    …
                                                                                           27    …
                                                                                           28    …

                                                                                                                                                 -2-
                                                                                                Case 2:16-cv-00691-MMD-EJY Document 131 Filed 08/06/20 Page 3 of 3



                                                                                            1           This is the parties’ second request to extend the stay and is not meant to cause harm or

                                                                                            2    prejudice to any party.

                                                                                            3     DATED this 6th day of August, 2020.            DATED this 6th day of August, 2020.

                                                                                            4     KIM GILBERT EBRON                              AKERMAN LLP
                                                                                            5     /s/ Jason G. Martinez ____                     /s/ Holly E. Walker ____
                                                                                                  JASON G. MARTINEZ, ESQ.                        HOLLY E. WALKER, ESQ.
                                                                                            6     Nevada Bar No. 13375                           Nevada Bar No. 14295
                                                                                                  7625 Dean Martin Drive, Suite 110              1635 Village Center Circle Suite 200
                                                                                            7     Las Vegas, Nevada 89139                        Las Vegas, Nevada 89134
                                                                                                  Phone: (702) 485-3300                          Phone: (702) 634-5000
                                                                                            8     Email: jason@kgelegal.com                      Email: holly.walker@akerman.com
                                                                                            9     Attorneys for SFR Investments Pool 1, LLC      Attorneys for Bank of America, N.A.
                                                                                           10

                                                                                           11                                         ORDER

                                                                                           12                                                       IT IS SO ORDERED.
                   7625 DEAN MARTIN DRIVE, SUITE 110
KIMGILBERT EBRON




                                                                                           13                                                               August 6, 2020
                                                                                                                                                    DATED: ________________
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                           14
                                                                                                                                                    ________________________________
                                                                                           15                                                       United States District Court Judge
                                                                                           16

                                                                                           17

                                                                                           18

                                                                                           19

                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26
                                                                                           27

                                                                                           28

                                                                                                                                              -3-
